DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on May 17, 2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,372,765. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 11,372,765 with obvious wording variations. The following table compares claim 8 of pending application with Claims 1, 4 and 7 of U.S. Patent No. 11,372,765.
Pending Application 17/746,849
U.S. Patent No. 11,372,765
8. A data storage system, comprising: a first memory; and one or more controllers configured to cause: generating, based on a first set of data, a first mapped data and a second mapped data based on a Gray code encoding; writing to the first memory, in a first mode, the first mapped data; generating a second set of data, based on the first mapped data and the second mapped data; and writing to the first memory, in a second mode, data based on the second set of data, wherein: the first mapped data is representable in first rows and one or more columns; the second mapped data is representable in second rows and at least one column; the at least one column of the second mapped data includes more transitions than any one of the one or more columns of the first mapped data; and each transition corresponds to a change between neighboring data.
1. A storage system, comprising: a first memory; a second memory; one or more controllers configured to cause: writing, in a first mode, a first mapped data to the first memory; storing a second mapped data to the second memory; generating a combined set of data, represented by a set of balanced Gray codes, based on a combination of the first mapped data and the second mapped data, wherein the set of balanced Gray codes includes a sum of transitions that is not greater than a maximum number of read levels for writing in a second mode to the first memory; and writing to the first memory, in the second mode, data based on the combined set of data.

4. The storage system of claim 1, wherein the one or more controllers are configured to cause: generating a mapping of data based on a first set of data, the mapping of data including the first mapped data and the second mapped data, wherein generating the mapping of data comprises: generating the first mapped data and the second mapped data based on a Gray code encoding of the first set of data, and wherein the first mapped data comprises a first plurality of data representable in rows and columns, the first plurality of data is represented by a plurality of balanced Gray codes, and the second mapped data comprises a second plurality of data.

7. The storage system of claim 1, wherein a number of transitions for the first mapped data comprises seven transitions, wherein a number of transitions for the second mapped data comprises eight transitions, and wherein each transition corresponds to a change between neighboring data.


As shown above, claims 1, 4 and 7 of U.S. Patent No. 11,372,765 encompasses all the claimed limitations of claim 1 of pending Application. In addition, the claimed limitations of remaining claims of pending Application are found in claims of U.S. Patent No. 11,372,765. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognized that they are not patentably distinct from each other. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,705,966. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 10,705,966 with obvious wording variations. The following table compares claim 8 of pending application with Claims 11, 12 and 15 of U.S. Patent No. 10,705,966.
Pending Application 17/746,849
U.S. Patent No. 10,705,966
8. A data storage system, comprising: a first memory; and one or more controllers configured to cause: generating, based on a first set of data, a first mapped data and a second mapped data based on a Gray code encoding; writing to the first memory, in a first mode, the first mapped data; generating a second set of data, based on the first mapped data and the second mapped data; and writing to the first memory, in a second mode, data based on the second set of data, wherein: the first mapped data is representable in first rows and one or more columns; the second mapped data is representable in second rows and at least one column; the at least one column of the second mapped data includes more transitions than any one of the one or more columns of the first mapped data; and each transition corresponds to a change between neighboring data.
11. A system comprising: a plurality of flash memory devices; and a controller configured to: generate a mapping of data based on a set of data, the mapping of data including a first mapped data and a second mapped data, wherein an amount of the first mapped data is greater than an amount of the second mapped data; perform a first programming operation to write, in a first mode, the first mapped data to at least one of the plurality of flash memory devices; store the second mapped data to a cache; and generate a second set of data, based on an inverse mapping of the mapping of data including the second mapped data from the cache and the first mapped data from the memory device, for writing, in a second mode, to the memory device, wherein the second set of data comprises the set of data, and the first mode and the second mode correspond to different modes of writing to the at least one of the plurality of flash memory devices.

12. The system of claim 11, wherein the controller is further configured to: generate the first mapped data and the second mapped data based on a Gray code encoding of the set of data, wherein the first mapped data comprises a first plurality of data representable in rows and columns, the first plurality of data is represented by balanced Gray codes, and the second mapped data comprises a second plurality of data.

15. The system of claim 12, wherein a number of transitions for the first mapped data comprises seven transitions, and a number of transitions for the second mapped data comprises eight transitions, wherein each transition corresponds to a change between neighboring data.


As shown above, claims 11, 12 and 15 of U.S. Patent No. 10,705,966 encompasses all the claimed limitations of claim 1 of pending Application. In addition, the claimed limitations of remaining claims of pending Application are found in claims of U.S. Patent No. 10,705,966. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognized that they are not patentably distinct from each other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorobets et al. (US 2020/0286562) discloses systems and methods for providing multi-phased programming with balanced Gray coding in order to improve performance characteristics of the storage device (abstract).
Sharon et al. (US 20130024748) discloses a method enables efficient access to small amounts of data by protecting each small amount of data individually, using a sub-code that is stored as a short sub-word in the flash memory (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133